Citation Nr: 1010315	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression and 
insomnia.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active military duty from November 1986 
to October 1993, with over seven years of additional prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board notes that, in June 2001, the RO denied entitlement 
to service connection for asbestos exposure and a back 
injury.  In May 2002, the Veteran submitted a document in 
which he stated "[p]lease consider this letter as my notice 
of disagreement with your decision dated June 4, 2001."  VA 
regulations provide that, if the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201 (2009).  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the notice of 
disagreement must make that clear.  Id.  As such, also in May 
2002, the RO sent a letter to the Veteran indicating that his 
notice of disagreement had been received, but he did not 
specify which issues he was in disagreement with.  As such, 
the RO requested that he specify the issues he disagreed with 
in the June 2001 decision.  No response from the Veteran was 
received.  As such, no timely notice of disagreement has been 
received with respect to the June 2001 decision and, 
therefore, it is final.  

In April 2007, the RO denied entitlement to service 
connection for depression and insomnia as well as varicose 
veins.  The RO also determined that new and material evidence 
had been received in order to reopen his claim of entitlement 
to service connection for a back injury and denied the claim 
on the merits.  The Veteran filed a notice of disagreement 
with respect to this decision dated in January 2008.  

In August 2008, the RO granted service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
20 percent disabling, and left lower radiculopathy, 
evaluation as 10 percent disabling.  As this decision 
represents a full grant of the Veteran's claim for a back 
disability, such issues is no longer on appeal.  

In August 2008, the RO issued a statement of the case with 
respect to the Veteran's issues of entitlement to service 
connection for depression and insomnia, and varicose veins.  
In October 2008, the Veteran filed a notice of disagreement 
with respect to his claim for depression and insomnia that 
the RO accepted in lieu of a substantive appeal.  However, 
the Veteran did not perfect his appeal for varicose veins by 
submitting a substantive appeal with respect to that issue as 
required by 38 C.F.R. § 20.202.  Therefore, the issue of 
entitlement to service connection for varicose veins is not 
before the Board for appellate consideration.  38 C.F.R. 
§ 20.202; See also Robinson v. Shinseki, 557 F.3d 1355, 1361 
(Fed.Cir. 2009); Ortiz v. Shinseki, No. 06-0932 
(Vet.App. Mar. 3, 2010).

The Board notes that the Veteran requested a Travel Board 
hearing in a BVA Hearing Options form submitted December 
2008.  The Veteran's claims file, however, notes that he 
withdrew his request in April 2009.  Since that time, the 
Veteran has not requested another hearing before the Board.  
See 38 C.F.R. § 20.704.  


FINDING OF FACT

Major depressive disorder with sleep disturbance is at least 
as likely as not related to service.


CONCLUSION OF LAW

Major depressive disorder with sleep disturbance was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for major 
depressive disorder with sleep disturbance herein constitutes 
a complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran has been diagnosed with major 
depressive disorder.  The Veteran's medical records also 
indicate that he has insomnia.  Although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the Veteran's current disability is related to a disease or 
injury in service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran's service treatment records indicate that he was 
seen in May 1983 for an inability to sleep for four days.  
The treatment note indicates that this was due to worries 
about home, noise, and changing shifts.  In July 1989, the 
Veteran was also noted to have an assessment of mild alcohol 
abuse pattern.  His service treatment records also reflect a 
diagnosis of mild insomnia and adjustment reaction.  The 
Veteran's separation examination did not indicate any 
condition manifested by insomnia or any psychiatric 
disability. 

In order to determine whether the Veteran has depression and 
insomnia that is related to his military service, he was 
afforded a VA examination dated in June 2008.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination.  His medical and military 
history were noted for the record.  The Veteran reported that 
his current difficulties began in 1979, and the examiner 
indicated that he had a psychiatric hospitalization in 1979.  
The Veteran was noted to have diagnoses of alcohol 
dependence, lumbago, major depressive disorder, cannabis 
abuse, and varicose veins, and was noted to be undergoing 
current psychiatric treatment once a month.  After 
examination, the Veteran was diagnosed with major depressive 
disorder, recurrent, without psychotic features.  The 
examiner also indicated sleep disturbance among the Veteran's 
symptoms.  The examiner stated that "[t]he impairments 
described above appear to be related to active duty service" 
and stated that major depressive disorder was not evident 
prior to military service.  In sum, the examiner stated 
"[i]t appears that his major depressive disorder is most 
likely caused by or a result of military service."  While 
the examiner noted that sleep disturbance was one of the 
Veteran's symptoms, the examiner did not diagnose a separate 
disability of insomnia.

The June 2008 VA examiner submitted two addenda to his 
report, dated in July 2008 and August 2008, respectively.  

In July 2008, the examiner stated that the Veteran described 
symptoms which appeared to be directly related to his 
military service.  The examiner then listed them, including 
anger, avoidance of crowds, decreased libido, depression, 
sleep disturbance, worry and alcohol dependence, among 
others.  The examiner stated that these symptoms appeared to 
have developed on active duty and appeared to have gotten 
worse following active duty.  The examiner stated that the 
Veteran met the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria for major depressive disorder.  
The examiner also stated that the Veteran has chronic pain 
that may also aggravate his depression.  While the examiner 
found that an exact date when depression began could not be 
pinpointed, the examiner stated that it did appear that at 
least his depression had been aggravated by military service 
and by trauma he sustained to his back (the Board notes that 
the Veteran is service-connected for degenerative disc 
disease of the lumbar spine).  The examiner concluded by 
stating that it was at least as likely as not (50/50 
probability) that his major depression was caused by or 
aggravated by military service and his sustaining an injury 
to his back.

In August 2008, the examiner also stated, in response to a 
question by the RO regarding why no symptoms were noted in 
service, that he was unable to answer the question because he 
did not understand why the Veteran did not report the 
symptoms he was having.  The examiner then stated that on the 
date that he saw the Veteran and reviewed the medical records 
and conducted testing, it seemed likely that the Veteran did 
have these symptoms.  As to why he did not express these 
symptoms earlier, the examiner stated that he did not know.  

Following a careful review of the record, the Board concludes 
that service connection for major depressive disorder with 
sleep disturbance is warranted.  A separate disability of 
insomnia, however, while noted separately in the Veteran's 
medical records, is noted to be a symptom of the Veteran's 
depression, and not a separate disability linked to service 
in this case.  

Here, the Board notes that the RO essentially denied this 
claim on the basis that the Veteran's service treatment 
records were negative for complaints or treatment of 
depression in service and because the June 2008 examiner's 
opinion is based on medical history as reported by the 
Veteran.  

The Board acknowledges that the service treatment records do 
not reflect complaints or treatment for depression in 
service.  However, the United States Court of Appeal for the 
Federal Circuit (Federal Circuit) held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  

In the present case, the Board finds the Veteran's account of 
his medical history credible.  The Board also observes that 
the Veteran is competent to report the onset of symptoms, and 
continued symptomatology since that time.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

Therefore, after a careful review of the record, the Board 
finds that the evidence supports the Veteran's claim of 
service connection for major depressive disorder with sleep 
disturbance.  In reaching this determination, the Board notes 
the June 2008 VA examiner opined that "[i]t appears that his 
major depressive disorder is most likely caused by or a 
result of military service."  Moreover, after being 
questioned by the RO about his conclusion, the examiner 
reaffirmed his opinion.  Furthermore, there is no opinion to 
the contrary. 

As such, in light of the forgoing, the Board finds that the 
Veteran's major depressive disorder with sleep disturbance 
was incurred in service and, therefore, service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for major depressive disorder with sleep 
disturbance is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


